NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 31 2016

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




ABISUK SINSAENG,                                 No. 13-72420

              Petitioner,                        Agency No. A037-571-413

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Argued November 21, 2014
                            Submitted February 2, 2015
                             San Francisco, California

Before: THOMAS, Chief Judge, CHRISTEN, Circuit Judge, and SEABRIGHT,**
District Judge.

      Abisuk Sinsaeng, a native and citizen of Thailand, was convicted of

dissuading a victim or witness in violation of Cal. Penal Code § 136.1(b)(1). The

Immigration Judge ordered him removed to Thailand, finding his conviction to be

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable J. Michael Seabright, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
an aggravated felony because it is an offense relating to obstruction of justice

under 8 U.S.C. § 1101(a)(43)(S). Applying the interpretation of “obstruction of

justice” articulated in In re Valenzuela Gallardo, 25 I. & N. Dec. 838 (BIA 2012),

the Board of Immigration Appeals dismissed Sinsaeng’s appeal. Sinsaeng now

petitions for review.1

          We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D). In light of our

decision in Valenzuela Gallardo v. Lynch, No. 12-72326, we remand to the Board

for either application of the agency interpretation announced in In re Espinoza

Gonzalez, 22 I. & N. Dec. 889 (BIA 1999), or consideration of a new construction

of 8 U.S.C. § 1101(a)(43)(S).

          PETITION GRANTED IN PART, AND REMANDED.




          1
                The parties are familiar with the facts, so we do not recount them in
detail.
                                                                           FILED
Sinsaeng v. Lynch, No. 13-72420                                            MAR 31 2016

                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SEABRIGHT, District Judge, dissenting:

      I respectfully dissent for the reasons stated in my dissent from the majority

Opinion in Valenzuela Gallardo v. Lynch, No. 12-72326.